
	

115 HR 5041 : Safe Disposal of Unused Medication Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5041
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Controlled Substances Act to authorize the employees of a hospice program to handle
			 controlled substances lawfully in the possession of a deceased hospice
			 patient for the purpose of disposal.
	
	
 1.Short titleThis Act may be cited as the Safe Disposal of Unused Medication Act. 2.Disposal of controlled substances of a deceased hospice patient by employees of a qualified hospice programSubsection (g) of section 302 of the Controlled Substances Act (21 U.S.C. 822) is amended by adding at the end the following:
			
				(5)
 (A)In the case of a person receiving hospice care, an employee of a qualified hospice program, acting within the scope of employment, may handle, without being registered under this section, any controlled substance that was lawfully dispensed to the person receiving hospice care, for the purpose of disposal of the controlled substance after the death of such person, so long as such disposal occurs onsite in accordance with all applicable Federal, State, Tribal, and local law.
 (B)For the purposes of this paragraph: (i)The terms hospice care and hospice program have the meanings given to those terms in section 1861(dd) of the Social Security Act.
 (ii)The term employee of a qualified hospice program means a physician, nurse, or other person who— (I)is employed by, or pursuant to arrangements made by, a qualified hospice program;
							(II)
 (aa)is licensed to perform medical or nursing services by the jurisdiction in which the person receiving hospice care was located; and
 (bb)is acting within the scope of such employment in accordance with applicable State law; and (III)has completed training through the qualified hospice program regarding the disposal of controlled substances in a secure and responsible manner so as to discourage abuse, misuse, or diversion.
 (iii)The term qualified hospice program means a hospice program that— (I)has written policies and procedures for assisting in the disposal of the controlled substances of a person receiving hospice care after the person’s death;
 (II)at the time when the controlled substances are first ordered— (aa)provides a copy of the written policies and procedures to the patient or patient representative and family;
 (bb)discusses the policies and procedures with the patient or representative and the family in a language and manner that they understand to ensure that these parties are educated regarding the safe disposal of controlled substances; and
 (cc)documents in the patient’s clinical record that the written policies and procedures were provided and discussed; and
 (III)at the time following the disposal of the controlled substances— (aa)documents in the patient’s clinical record the type of controlled substance, dosage, route of administration, and quantity so disposed; and
 (bb)the time, date, and manner in which that disposal occurred..  Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk 